Title: From David Humphreys to William Stephens Smith, 2 January 1783
From: Humphreys, David
To: Smith, William Stephens


                        
                            
                            Dear Smith
                            Head Quarters Janry 2. 1783
                        
                        Mr Merrit who has permission to go into New York with a Massachusetts sum of Money for theNaval Prisoners,with upon you in his route for your advice & assistance. If it shall be thought as small effort is necessary for the protection of the money he is possessed of, The Commander in Chief wishes you would provide one to attend him to Dobbs Ferry.I am Dear Sir with perfect respect Your Most Obedt Servt
                        
                            D. Humphrys A.D.C.
                        
                    